Citation Nr: 1440663	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  05-06 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory disease (PID), to include consideration of residuals of infertility and hyperkeratosis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for an upper back disability, claimed as thoracic outlet and cervical brachial syndromes.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for pyelonephritis as a residual of a bladder or urinary tract infection.

6.  Entitlement to service connection for kidney stones as a residual of a bladder or urinary tract infection.

7.  Entitlement to an effective date prior to May 23, 2006, for the award of a TDIU.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2002, March 2007, January 2009, and October 2011 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The October 2002 decision denied service connection for pelvic inflammatory disease.  The Board affirmed this denial in a January 2007 decision, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC).  In December 2008, the Court, based on a Joint Motion, vacated the Board's denial and remanded the issue for further consideration.  The issue has been recharacterized to comport with the CAVC remand and the evidence of record.  

The RO denied service connection for sleep apnea and a back injury, claimed as thoracic outlet and cervical brachial syndromes, in a March 2007 rating decision.  These issues were considered by the Board for the first time in November 2010, at which time the matters were remanded for further development.  The spine issue has now been recharacterized as separate claims of service connection for upper and lower back disabilities to comport with the evidence of record.  

A January 2009 rating decision denied service connection for kidney stones, pyelonephritis, and residuals of bladder infection.  The appeals regarding these claims were initially considered by the Board in November 2010, at which time they were remanded for further development.  Following completion of that development, the issues have been recharacterized to comport with the evidence of record.  

The November 2010 Board remand also addressed appeals with regard to right and left wrist disabilities, a right ear disability, a mental disorder, complex regional pain syndrome/reflex sympathetic dystrophy, and entitlement to a finding of total disability based on individual unemployability.  In an October 2011 rating decision, VA granted entitlement to the benefits sought; the full grants of the benefits on appeal eliminated any question for consideration by the Board and those issues are no longer on appeal.  

In connection with her first appeal, the Veteran testified at a September 2005 hearing held at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In November 2009, the Veteran was notified of the unavailability of the VLJ and was afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c).  The Veteran did not respond and it is now presumed she does not desire a new hearing.  She has not requested a hearing in connection with any of the other issues on appeal.

In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran filed a notice of disagreement with the effective date assigned for the grant of a TDIU in the October 2011 rating decision and, in August 2013, the AOJ issued a statement of the case with respect to the issue of an effective date prior to May 23, 2006, for the grant of a TDIU.  Although the substantive appeal was not filed until November 2013, the Board will take jurisdiction of the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).   

The issues of service connection for sleep apnea and entitlement to an effective date prior to May 23, 2006, for the grant of a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Pelvic inflammatory disease is not shown during the appeal, and neither pelvic inflammatory disease diagnosed after service nor any other gynecological condition, to include infertility and hyperkeratosis, is related to active service or was caused or aggravated by service, to include the placement of an intrauterine device during service.  

2.  A chronic upper back disability claimed as thoracic outlet and cervical brachial syndromes, and to include arthritis, was not manifested during service or within the initial year of separation, and was not caused or aggravated by service-connected disability.  

3.  A chronic low back disability, to include arthritis, was not manifested during service or within the initial year of separation, and is not otherwise related to service and was not caused or aggravated by service-connected disability.  

4.  Pyelonephritis did not manifest during service or within the initial year after separation, and was not causally or etiologically related to an in-service event, injury, or disease, to include a urinary tract infection, and was not caused or aggravated by service-connected disability.  

5.  Kidney stones did not manifest during service or within the initial year after separation, and were not causally or etiologically related to an in-service event, injury, or disease, to include a urinary tract infection, and were not caused or aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pelvic inflammatory disease and any other gynecological condition, to include infertility and hyperkeratosis, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for an upper back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for pyelonephritis are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for kidney stones are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in January 2001, April 2001, July 2006, August 2006, and June 2008 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination were obtained in October 2009.  VA examinations were conducted in May 2012 and June 2013, and an opinion was obtained in May 2014; the record does not reflect that these examinations/opinions were inadequate for rating purposes.  The opinions provided are based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria & Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Calculi of the kidney, nephritis, and arthritis are listed as chronic diseases.  

Service connection may established by a showing that a disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran maintains that service connection is warranted for the disabilities on appeal because they were either incurred in service or were caused or aggravated by a service-connected disability.  Her service-connected disabilities are: anxiety disorder with major depressive disorder; left wrist carpal tunnel syndrome; right wrist reflex sympathetic dystrophy; and right ear tympanic membrane scarring.  In addition, she has been awarded a total disability rating based upon individual unemployability due to service-connected anxiety disorder with major depressive disorder.  

Although not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the October 2006 SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The October 2006 SSA determination reflects disability due to myoneural disorders since March 2002.  

Pelvic Inflammatory Disease

Essentially, the Veteran maintains that a post service diagnosis of pelvic inflammatory disease (PID) was related to placement of an intrauterine device (IUD) during service, and led to the development of infertility and hyperkeratosis.  

Service treatment records reflect that the Veteran had an IUD placement while on active duty in 1978.  Private hospital records reflect a diagnosis of PID in 1981.  Although there is a conflict in the evidence with respect to the accuracy of the 1981 diagnosis of PID as reflected in the December 2010 and May 2014 VA opinions, resolving doubt in the Veteran's favor, the Board accepts that the Veteran was diagnosed with PID in 1981.  

With respect to VA treatment records reflecting a history of PID sequelae from a copper IUD placement in 1978, to include records in January 2000 and December 2001, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

As to a May 2000 record reflecting a diagnosis of infertility possibly due to adhesions after PID, medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  This speculative opinion is of no probative value. 

Against this background is the May 2012 VA examination report concluding it is less than likely that the IUD placement during service in 1978 either directly, or by causing PID, caused or aggravated the Veteran's infertility, hyperkeratosis, or any other currently diagnosed gynecological condition.  The opinion contains the following:

There is NO clear documentation that the veteran had the same IUD from 1978-81 or that the IUD was in place when PID was diagnosed.  Documentations are based upon the veteran's statements.  There is no Cfile documentation of fertility workup from Kaiser Permanante in the 1990's as veteran stated.  There is no documentation in Cfile of residual of PID (scarring) as veteran stated.  Diagnosis of adhesions based on hx of PID is an assumption.  IUD was in the uterus; it likely did not cause the cervical hyperkeratosis (which results from chronic inflammation/irritation); the cervix is external to the uterine cavity.  This examiner does not believe the chronic cervical inflammation/irritation is secondary to the IUD placement nor aggravated by it.

Vet was having irregular menses in 2005; Endometrial hyperplasia was likely secondary to the irregular menses/DUB.  The cervical hyperkeratosis and Endometrial hyperplasia have resolved.

Although there is a July 2002 record showing mild inflammation and hyperkeratosis on two previous pap smears, the May 2012 examiner specifically determined that the Veteran does not have vaginal hyperkeratosis, endometrial hyperplasia, or PID based upon the latest examination and PAP smear.  The competent probative evidence does not establish that the Veteran has had PID at any time during the appeal period and the competent probative evidence does not establish that PID, infertility, or hyperkeratosis is related to service.  

Although a February 2007 VA letter from C. C., NP, reflects that pelvic inflammatory disease had been linked to the presence of an IUD, a medical opinion is inadequate when it is unsupported by clinical evidence.  Id.  In determining the weight assigned to the evidence, the Board considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999) (value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The May 2014 VA opinion concluded that, although there is a causal relationship between PID and subsequent infertility, there is not sufficient evidence to support a causal relationship between Copper 7 IUDs and the Veteran's report of developing PID three years later.  Rather, the increased likelihood of infection would have been within the first three weeks following IUD insertion, but not subsequent to that time period.  The opinion further reflects that, although standard medical practice would be to remove the IUD when PID is diagnosed, the removal of the IUD does not imply that the IUD was the etiology of, or an aggravating factor in, the development of PID.  

The examiner reported that there was no objective evidence of persistent abnormalities in Pap smears or any required treatment for a cervix or uterine condition during the relevant period.  In addition, and although a record of a request for evaluation for infertility was noted, the examiner stated that there was no record of an infertility work-up.  

Although the Veteran is competent to report her symptoms, to include pelvic pain, she is not shown to have medical expertise and she is not competent to diagnose PID and/or residuals.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The articles submitted related to gynecologic conditions do not specifically pertain to the Veteran and are speculative in nature; they are of little probative value and are far outweighed by the other evidence of record.  

To the extent the Veteran has attempted to establish continuity of symptomatology, such is not an applicable theory of entitlement for PID or residuals, to include infertility and hyperkeratosis.  

In reaching a determination the Board has accorded greater probative value to the VA medical opinions to the effect that neither PID diagnosed in 1981 nor any residuals, to include infertility and hyperkeratosis, are related to the placement of an IUD during service in 1978.  The rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  Such are far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for pelvic inflammatory disease and/or any residuals, to include infertility and hyperkeratosis, is not warranted.

Upper and Lower Back Disabilities

The Veteran maintains that her back was injured during service in a motor vehicle accident.  

The January 1979 separation examination report shows the spine and musculoskeletal system were normal.  On the accompanying medical history, she denied having or having had recurrent back pain.  

Although the service treatment records do not reference a back injury as a result of a motor vehicle accident during service, muscular pain in the lower back was reported during service in September 1978, and a pulled trapezius muscle was reported in October 1978.  

The May 2012 VA examination report reflects that it is less than likely that the Veteran's thoracolumbar spine degenerative disease is related to service, to include the symptoms of back pain or a trapezius muscle strain during service.  The examiner stated that the spine was normal at separation and that no chronic thoracolumbar/cervical spine disorder was documented.  

Although in her May 2006 correspondence the Veteran stated that she had had back pain since service, in addition to the normal separation examination in January 1979, she specifically denied having or having had recurrent back pain on the accompanying medical history to the report of examination.  

Consistent with the May 2012 VA opinion is the June 2013 VA opinion which concludes that it is less than likely that any currently diagnosed back condition of any segment of the spine, to include arthritis of the thoracolumbar spine, is related to service or was caused or aggravated by a service-connected disability.  Based on the Veteran's reported history, service treatment records, and the normal spine shown at separation, the examiner concluded there was a lack of subjective or objective documentation suggestive of a chronic thoracolumbar spine/trapezius disability during or since service.  

Although a July 2004 private record reflects trigger point injections for pain, one of which was injected around the trapezius, such was associated with treatment of myofascial pain syndrome, not a chronic back disability.  The June 2013 VA spine examination report reflects no neurologic abnormalities or findings related to a thoracolumbar spine disability.  

To the extent that back and/or neck pain has been attributed to service-connected RSD, to include in an October 2005 record, such is for consideration in the evaluation of RSD.  

Chronic disability of the upper or lower back, to include arthritis, is not shown during service or to a degree of 10 percent or more within one year of the Veteran's separation from active service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).  

To the extent the Veteran has attempted to establish a continuity of symptoms based on lay statements, and although competent to report her symptoms, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include not only the normal separation examination, but also the gap between separation and the initial documented complaints in regard to the upper and lower back.  The initial evidence of any disability of the spine is many years after service.  

There is no competent evidence establishing that any chronic disability of any segment of the spine, to include arthritis, was incurred during service or was caused or aggravated by service-connected disability.  

In reaching a determination the Board has accorded greater probative value to the VA medical opinions to the effect that disability of the spine, to include degenerative changes, is not related to active service or service-connected disability.  The rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for disabilities of the upper and lower back, to include degenerative disease of the thoracolumbar spine, is not warranted.  

Pyelonephritis and Kidney Stones 

Essentially, the Veteran asserts that a urinary tract and/or bladder infection led to the development of pyelonephritis and/or kidney stones after separation.  

A December 1977 service treatment record reflects a urinary tract infection for which antibiotics were prescribed.  The January 1979 separation examination report shows that the genitourinary system was normal at that time.  

The May 2012 VA kidney examination report reflects that both a bladder stone diagnosed in 2003, and pyelonephritis diagnosed in 1986/1994, resolved, and were unrelated to service, to include the in-service urinary tract infection.  The examiner added that the urinary tract infection during service completely resolved as evidenced by the normal separation examination.  Kidney/urinary tract infections diagnosed years after service were specifically determined to be unrelated to the in-service urinary tract infection.  

The examiner further concluded that the Veteran did not incur any disability in service that would have made her more prone to kidney infections or urinary tract infections after service.  The examiner added that an October 2011 urology record reflected that the Veteran's hypercalciuria was idiopathic, likely an acquired condition, and unrelated to service or service-connected disability.  

Neither kidney calculi nor nephritis manifested to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Thus, presumptive service connection is not warranted.  

To the extent that the Veteran has attempted to establish a continuity of symptoms based on lay statements, and although competent to report her symptoms, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include the normal separation examination.   

In reaching a determination the Board has accorded far greater probative value to the VA medical opinion to the effect that neither pyelonephritis nor kidney stones are related to active service or caused or aggravated by a service-connected disability.  The rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection is not warranted for either pyelonephritis or kidney stones.  




ORDER

Service connection for pelvic inflammatory disease is denied.   

Service connection for an upper back disability is denied.  

Service connection for a low back disability is denied.  

Service connection for pyelonephritis is denied.  

Service connection for kidney stones is denied.  


REMAND

The Veteran was afforded a VA sleep apnea examination in May 2012.  The examiner concluded that it is not likely that sleep apnea is related to service or service-connected disabilities, including medications taken for service-connected disabilities; however, the opinion does not adequately address the July 2006 private polysomnogram report.  

The July 2006 report states that risk factors for obstructive sleep apnea include the use of sedative medications prior to sleep.  The main risk factor for central apneas was reported to be the Veteran's use of methadone, which was noted to frequently cause severe sleep disordered breathing.  The Veteran is to be afforded a new VA examination with respect to service connection for sleep apnea.  

In addition, records in the electronic file reflect treatment for sleep apnea as recently as July 2013.  

As the issue of service connection is inextricably intertwined with entitlement to the effective date for the award of a TDIU, the Board is unable to review the issue of an effective date prior to May 23, 2006, for a TDIU until the service connection claim is resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the medical center in Albuquerque, New Mexico, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, since July 2013.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is related to her active service, or is caused by or aggravated by her service-connected disabilities to include generalized anxiety disorder with major depressive disorder; left wrist carpal tunnel syndrome; right wrist reflex sympathetic dystrophy; and right ear tympanic membrane scarring.  

The opinion must address the July 2006 private polysomnogram report stating that the risk factors for obstructive sleep apnea include the use of sedative medications prior to sleep, and that main risk factor for central apneas was the Veteran's use of methadone, which was noted to frequently cause severe sleep disordered breathing.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


